t c memo united_states tax_court james c miller jr petitioner v commissioner of internal revenue respondent docket no filed date james c miller jr pro_se scott lyons for respondent memorandum findings_of_fact and opinion lauber judge for petitioner’s and tax years the internal_revenue_service irs determined deficiencies in federal_income_tax and additions to tax under sec_6651 and and a in the following amounts year deficiency dollar_figure big_number big_number sec_6651 dollar_figure big_number big_number additions to tax sec_6651 dollar_figure to be determined to be determined sec_6654 dollar_figure the issues for decision are whether petitioner received but failed to report nonemployee compensation we hold that he did whether petitioner is entitled to deduct alleged expenses reported on schedules c profit or loss from business we hold that he is not whether petitioner is liable for additions to tax pursuant to sec_6651 for failing to timely file federal_income_tax returns we hold that he is whether petitioner is liable for additions to tax pursuant to sec_6651 for failing to timely pay federal_income_tax we hold that he is whether petitioner is liable for additions to tax pursuant to sec_6654 for failure to pay estimated federal_income_tax we hold that he is and whether petitioner engaged in behavior warranting the imposition of a unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure rules all monetary amounts are rounded to the nearest dollar penalty pursuant to sec_6673 we hold that he did but will refrain from imposing a penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in georgia petitioner was self-employed and engaged in various jobs as a handyman and maintenance worker petitioner’s primary trade was roofing but he also per- formed sheet rock repairs minor plumbing and painting for various businesses during the tax years at issue petitioner admitted that he performed such tasks for georgia farm bureau mutual insurance co georgia farm bureau which hired him to repair storm damage to properties it insured he admitted that he also performed such tasks for belk co which hired him to do maintenance and repairs on real_estate it owned petitioner failed to file a form_1040 u s individual_income_tax_return for or the irs received information returns forms 1099-misc miscellaneous income reporting that petitioner during these years received payments from the following payors in the following amounts payor georgia farm bureau belk co crystal products co regions bank wells fargo bank total dollar_figure big_number big_number -0- -0- big_number dollar_figure big_number -0- -0- -0- big_number dollar_figure big_number -0- big_number big_number using this information the irs prepared substitutes for returns sfrs for and that met the requirements of sec_6020 these returns included as income the nonemployee compensation listed above and allowed a standard_deduction for a single filer and one exemption on date respondent issued petitioner a notice_of_deficiency for and based on the sfrs and a separate notice_of_deficiency for and petitioner filed a timely petition in this court from the notice and alleged errors for those years but he did not petition from the notice thus the years at issue are limited to on date petitioner sought to put the tax years into issue by moving to amend his petition for this motion failed to comply in several respects with this court’s rules petitioner was given days to file a properly signed motion and lodge an amended petition but he did neither in any event even if a proper motion for leave to amend were before us we would deny it petitioner’s motion for leave to amend his petition could not have continued on date this case was calendared for trial in columbia south carolina concurrently with the notice of trial the court mailed petitioner its standing_pretrial_order which requires the parties among other things to stipulate facts to the maximum extent possible petitioner was advised that if failure to stipulate is due to lack of cooperation by either party the court may order sanctions against the uncooperative party during the discovery phase respon- dent served petitioner with requests for admissions asking him to admit that he received specified amounts of income from specified payors as set forth above to each such request petitioner responded that he can neither admit nor deny receiving the amounts in question having received no cooperation from petitioner respondent served sub- poenas duces tecum on the entities that had reported paying nonemployee compen- sation to him during on date petitioner filed a motion to quash these trial subpoenas four entities receiving subpoenas subsequently provided relevant documents to respondent on date petitioner filed a motion in limine to preclude respondent from introducing at trial any documen- continued provided the court with jurisdiction over hi sec_2010 or sec_2011 tax_year because it was filed more than days after the irs mailed the notice_of_deficiency for see 66_tc_105 tary evidence produced pursuant to the subpoenas on date the court denied both motions because the evidence was relevant and because peti- tioner had refused to cooperate in preparing the case for trial and refused to pro- vide meaningful answers to respondent’s request for admissions both motions were frivolous and appear to have been interposed for purposes of delay petitioner refused to stipulate that he received any specific amounts of money from the five payors listed above he contends that he incurred various expenses related to his schedule c handyman business but he failed to produce any business records or other documentary_evidence to establish the nature of these expenses or substantiate the amounts thereof opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 for the presumption to adhere in cases involving receipt of unreported income the de- ficiency determination must be supported by some evidentiary foundation linking the taxpayer to the alleged income-producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact respon- dent bears the burden of production but petitioner bears the burden_of_proof with respect to the additions to tax under sec_6651 and sec_6654 see sec_7491 ii gross_income sec_61 defines gross_income as all income from whatever source derived and includes compensation_for services whether furnished by the taxpayer as an employee a self-employed_person or an independent_contractor a taxpayer must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 if a taxpayer fails to maintain the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 the commissioner has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and circumstances petzoldt t c pincite the commission- er may reconstruct a taxpayer’s income using third-party information returns see 117_f3d_785 5th cir ketler v commissioner tcmemo_1999_68 respondent determined petitioner’s gross_income using forms 1099-misc supplied by five payors respondent introduced transcripts of petitioner’s account confirming that the irs had received these forms 1099-misc respondent also introduced into evidence certified third-party records establishing the payments to petitioner these documents satisfy respondent’s burden to produce some evidentiary foundation linking petitioner with the alleged income-producing activity and it was thus petitioner’s burden to prove these determinations erro- neous petitioner put on no evidence apart from his own testimony and he did not meet his burden of proving he had not received the unreported income the georgia farm bureau records included a form_w-9 request for taxpayer_identification_number and certification that petitioner completed at its request a list of payments made to petitioner and copies of checks made out to petitioner the belk co records included copies of forms 1099-misc issued to petitioner and a list of payments made to him the crystal products co records included a copy of the form 1099-misc issued to petitioner and a copy of the check issued to him sec_6201 provides that the irs in certain circumstances cannot rely solely on information returns to establish unreported income but shall have the burden of producing reasonable and probative information in addition thereto this provision applies only were the taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and only if the taxpayer has fully cooperated with the secretary petitioner has not asserted a continued after initially disputing that he had received any of the income in question petitioner conceded that he had done substantial work during the tax years at issue for georgia farm bureau and belk co with respect to crystal products co respondent submitted a form 1099-misc reporting payment to petitioner of dollar_figure in together with canceled checks payable to petitioner for indirect labor costs petitioner’s only response was that he did not remember that job with respect to regions bank respondent submitted a form 1099-misc reporting payment to petitioner of dollar_figure in nonemployee compensation during petitioner revealed familiarity with the local business activities of regions bank but said he had no recollection of receiving this money with respect to wells fargo bank respondent submitted a form misc reporting payment to petitioner of dollar_figure in nonemployee compensation during petitioner testified that he had a mortgage with wachovia bank which was acquired by wells fargo and he speculated that the form 1099-misc might somehow have been connected with his mortgage but the irs transcript of continued reasonable dispute concerning the accuracy of any information_return and has utterly failed to cooperate with the irs in any event respondent supplied third- party business records to corroborate the information shown on most of the forms 1099-misc his account separately shows mortgage interest_paid to wachovia bank in and the form 1099-misc was furnished by a separate_entity wells fargo bank na and it distinctly reports a payment to petitioner of nonemployee compensation petitioner’s testimony at trial was vague inconsistent and unconvincing he produced no evidence that casts doubt on the accuracy of the information set forth in the forms 1099-misc and in the payors’ business records we according- ly conclude that the amounts set forth in the notice_of_deficiency are properly in- cludable in petitioner’s gross_income for see eg lamb v commissioner tcmemo_2013_155 iii schedule c deductions a taxpayer may deduct all the ordinary and necessary expenses paid or in- curred during the taxable_year in carrying on any trade_or_business but he must maintain sufficient records to substantiate such expenses sec_162 sec_6001 sec_1_6001-1 income_tax regs if a taxpayer establishes that deductible expenses were incurred but fails to establish the precise amounts we may estimate allowable amounts in appropriate circumstances 39_f2d_540 2d cir however there must be evidence in the record that provides a rational basis for such an estimate 85_tc_731 petitioner provided the court with no documentary_evidence in the form of invoices receipts bank records or credit card statements to support his claimed deductions his testimony concerning his purported records was inconsistent at first he said he was too busy to keep records he later asserted that his records were lost during a household move incident to a marital breakup he provided no evidence to establish the categories of business_expenses that he incurred or the relative volume of expenses within any category having presented the court with no evidence of his actual expenses peti- tioner asserted that he should be allowed deductions on the basis of a flat percentage of his gross_income under the cohan_rule according to petitioner you can claim a percentage of business_expenses and profit for a business_enterprise even if you have no records to substantiate your business_expenses for example a plumbing subcontractor could claim as expenses of the form 1099s that the irs received from the contractors to support his claimed deductions petitioner sought to move into evidence over respondent’s objection a document purporting to show average costs of roofers nationwide this document was not admitted into evidence because petitioner failed to exchange it with respondent before trial as required by the standing_pretrial_order see rule sec_104 sec_123 sec_131 77_f3d_637 2d cir in any event we are not obligated to make an estimate under the cohan_rule in these circumstances petitioner produced no evidence to establish the cate- gories or volume of his expenses the terms of his contracts with the businesses for which he worked or the percentage of his work that actually involved roofing he refused to cooperate with the commissioner to prepare this case for trial he made no meaningful effort to substantiate the expenses underlying the claimed deductions and he produced no documentary_evidence from which the court could extrapolate a reasonable estimate of his business_expenses see stephens v commissioner __ fed appx __ no slip op pincite 11th cir date refusing to apply the cohan_rule where the taxpayer provided no receipts of his claimed expenses and only general testimony about them aff’g tcmemo_2013_47 877_f2d_624 7th cir refusing to apply the cohan_rule where the taxpayer failed to present evidence to support the claimed deductions aff’g tcmemo_1987_295 688_f2d_1376 11th cir aff’g in part remanding in part tcmemo_1981_123 because petitioner did not meet his burden of substantiation we sustain respondent’s disallowance of his claimed deductions iv additions to tax a failure_to_file sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a fail- ure to file the return not to exceed in toto a taxpayer who files his return late is liable for this addition_to_tax unless he shows that his failure was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 respondent produced irs transcripts of petitioner’s account showing that he did not file a return for or and petitioner stipulated that he failed to file returns his only excuse was his assertion that no income_tax return was necessitated to be filed however his nonemployee compensation during the years at issue far exceeded the minimum amount of gross_income requiring a return to be filed see sec_6012 we accordingly sustain respondent’s imposition of the addition_to_tax under sec_6651 b failure to pay sec_6651 provides for an addition_to_tax when a taxpayer fails to pay the tax shown on a return timely unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect an sfr prepared by the irs pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 for each month or fraction thereof for which a failure to pay continues sec_6651 adds of the tax required to be shown on such return up to a maximum addition of petitioner stipulated that the sfrs prepared by the irs for and met the requirements of sec_6020 those returns indicate deficiencies and balances due of dollar_figure dollar_figure and dollar_figure respectively petitioner pre- sented no evidence suggesting that his failure to pay was due to reasonable_cause see 116_tc_438 we accordingly sustain the sec_6651 additions to tax c failure to pay estimated_tax sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required in- stallment payments of the taxpayer’s estimated_tax liability sec_6654 and d each required_installment is equal to of the required_annual_payment sec d the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year or if the individual filed a valid_return for the immediately preceding_taxable_year of the tax shown on that return see sec_6654 b and c a taxpayer has an obligation to pay estimated_tax only if he has a required_annual_payment 127_tc_200 aff’d 521_f3d_1289 10th cir respondent’s burden of production under sec_7491 requires him to produce for each year for which the addition is asserted evidence that the tax- payer had a required_annual_payment under sec_6654 to do so respon- dent must establish the tax shown on the taxpayer’s return for the preceding year or demonstrate that the taxpayer filed no such return see wheeler t c pincite schlussel v commissioner tcmemo_2013_185 respondent met his burden of production because petitioner stipulated that he did not file a return for or petitioner’s required_annual_payment thus equaled of the tax due for each year see sec_6654 d b petitioner stipulated that he paid no estimated_tax for any year we accordingly sustain the sec_6654 additions to tax v frivolous position penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained proceedings primarily for delay the taxpayer’s position is frivolous or ground- less or the taxpayer unreasonably failed to pursue available administrative remedies although petitioner did not advance classic tax-protester arguments he engaged in various tactics including action and inaction designed to delay these proceedings and waste the resources of the internal_revenue_service and the court although a sec_6673 sanction would be justified we will refrain from imposing a penalty now because this appears to be petitioner’s first appear- ance in this court we warn petitioner that we will be less generous if there is a next time to reflect the foregoing an appropriate order and decision will be entered
